      3:18-cv-01842-SAL         Date Filed 04/27/20       Entry Number 407        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

MARY ANN ROBERTSON, individually )
and as Executrix of the Estate of  )                            C.A. No. 3:18-cv-1842-SAL
PAUL E. CRUISE,                    )
                                   )
                       Plaintiff,  )                   CONSENT ORDER OF DISMISSAL
                                   )                   WITH PREJUDICE OF DEFENDANT
       vs.                         )                      GARDNER DENVER INC.
                                   )
AIR & LIQUID SYSTEMS               )
CORPORATION, et al.,               )
                                   )
                       Defendants. )


       THIS MATTER is before the Court upon motion by Plaintiff, Mary Ann Robertson,

individually and as Executrix of the Estate of Paul E. Cruise, and Defendant, Gardner Denver, Inc., to

dismiss with prejudice all claims against Gardner Denver, Inc. in this matter. It appearing that

grounds exist to permit Plaintiff to voluntarily dismiss this action against Gardner Denver, Inc.,

with prejudice, and that the motion should be granted for good causes shown;

       It is therefore ORDERED, ADJUDGED, and DECREED that ALL CLAIMS

BROUGHT AGAINST Defendant Gardner Denver, Inc. are dismissed with prejudice pursuant to

Rule 41(a)(2) of the Federal Rules of Civil Procedure.             Except as otherwise agreed, the

respective parties shall bear their own costs in this action.

       AND IT IS SO ORDERED.



                                               s/ Sherri A. Lydon
                                               Honorable Sherri A. Lydon
                                               United States District Court Judge

    April 27, 2020
    Florence, SC
      3:18-cv-01842-SAL       Date Filed 04/27/20   Entry Number 407   Page 2 of 2




WE CONSENT:

s/Theile B. McVey
Theile B. McVey
Kassel McVey, ATTORNEYS AT LAW
1330 Laurel Street
Columbia, SC 29202
803-256-4242/FAX 803-256-1952
tmcvey@kassellaw.com

Jonathan M. Holder
Dean, Omar & Branham, LLP
302 N. Market Street, Suite 300
Dallas, TX 75202
214-722-5990 /FAX 214-722-5991
jholder@dobslegal.com

Attorneys for Plaintiffs

s/Stephanie G. Flynn
Stephanie G. Flynn, Fed. Ct. ID 7461
Nicolas Cherry, Fed. Ct. ID 12856
Fox Rothschild LLP
2 W. Washington St., Ste. 1100
Greenville, SC 29602
864-751-7607/FAX 864-751-7800
sgflynn@foxrothschild.com
ncherry@foxrothschild.com

Attorneys for Defendant
Gardner Denver, Inc.




271708\106863066.v1-4/17/20                  2
